Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nashibkuma Patel appeals the district court’s order dismissing his amended complaint against 7-Eleven, Inc., and denying his oral motion for leave to file a second amended complaint. See Fed.R.Civ.P. 12(b)(6), 15(a). We have reviewed the record and find no reversible error. Accordingly, we affirm. Patel v. 7-Eleven, Inc., No. 1:14-cv-00664-GBL-TRJ (E.D.Va. Nov. 14, 2014). We dispense with oral argument because the facts and legal con*244tentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.